DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-15 are amended and claims 16-18 are added in response to the last office action. Claims 1-18 are presented for examination. Ishigooka et al, Nelson et al, and Szczepanck et al were cited, previously.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. [FP 8.33 nonstatutory ODP].

Claims 1-15 of U.S. Patent No. 10,296,393 contain every element of claims 1-18 of the instant application and as such anticipate claims 1-18 of the instant application. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,296,393.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen [US 5,881,315] in view of Gandhe et al [US 9,055,019 B1].
	As to claim 1, Cohen teaches a data processing system, comprising:
a memory [e.g., “As will be described in more detail below, the Event Management Service includes a number of databases and memory structures: a Consumer Database 40, an Event Log File 42, and Event Type Database 44, and an Event Filter Database 46” in col. 6, lines 7-11; “The event service maintains two queues, an input queue 74 and an active queue 76” in col. 8, lines 49-50];
a producer module configured to produce a first type data set, and to store the first type data set in the memory [e.g., “Once the event arrives at EMS via a remote procedure call (RPC), it is stored in the Event Log 42” in col. 7, lines 15-16];
one or more consumer modules [e.g., CONSUMER QUEUE 70a, 70n, CONSUMER 26a, 26n in fig. 6];
a scheduler including a producer socket and a consumer socket [e.g., fig. 6];
wherein the consumer socket of the scheduler is configured to receive a first-type pending (PEND) message indicating that the producer module has stored the first type data set in the memory [e.g., “When an event is sent to EMS 22, it is immediately enqueued on the input queue 74, and the RPC routine returns. This is step 82 in FIG. 7. The input queue process element routine of the queue mechanism, which is running in a separate DCE thread, is then signaled at step 84. This indicates that the input queue 74 is not empty” in col. 9, lines 50-55];
wherein the producer socket of the scheduler is configured to send one or more second-type PEND messages to the consumer modules in response to the scheduler receiving m PEND messages from the producer module, the second-type PEND message indicating at least one second type data set is available in the memory [e.g., “int qcount; /* number of elements on queue‌ */ int qmax /* maximum queue size‌ */‌‌” in col. 9, lines 1-10; “The active queue 76 of EMS has queue elements pointing to events that have not been sent to all interested consumers (i.e. those that have indicated an interest in receiving the event in question as determined by the consumer's event filter group), with each queue element corresponding to one event. The active queue is a holding station for the queue elements (one per event) while EMS is notifying each event consumer whose event filter group passes the event to the input queue. Each queue element in the active queue also has a mutex protected count of how many relevant event consumers have yet to receive notice of the event” in col. 9, lines 30-40; “DEQUEUE ELEMENT(S) OFF INPUT QUEUE” at step 86, “PUSH POINTER TO ALL INTERESTED CONSUMERS” at step 88 in fig. 7];
wherein the scheduler is configured to send m decrement (DEC) messages to the producer module in response to the scheduler receiving n DEC messages corresponding to the second type data set, the m DEC messages indicating that m first type data sets have been consumed [e.g., “Once sent, the count (qcount) associated with the queue element (in the active queue) is decremented. This is step 96, When that count reaches zero, all interested consumers have been notified and the queue element is deleted from the active queue as indicated at step 98” in col. 10, lines 22-27]; and
wherein a number m first type data sets form a number n second type data sets [e.g., “In many cases, multiple event consumers are interested in the same event data” in col. 8, lines 20-21].
As such above, Cohen teaches the scheduler receives the n DEC messages corresponding to the second type data sent to the consumer modules, Cohen does not explicitly disclose, however Gandhe et al teach the scheduler receives the n DEC messages corresponding to the second type data from the consumer modules [e.g., “In another embodiment, the counter value may be set to the number of target consumers, e.g., 3 in the embodiment shown in FIG. 3B. The counter may decrement by one each time the message is consumed by one target consumer. The pointer will not be updated to the next message until the counter value reaches 0” in col. 4, lines 3-8; “The target consumer with the highest priority, e.g., the target consumer 3, may read the message first, and send out a "read done" confirmation after a successful read operation. The message parser 410 may receive the "read done" confirmation at 505” in col. 4, lines 33-37].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Gandhe et al’s teaching above including the consumer modules, in response to receiving the second type data set successfully, sending n DEC messages to the scheduler in order to increase feasibility and/or reliability for transferring the data set to the consumer modules of Cohen.
As to claim 2, the combination of Cohen and Gandhe et al teaches wherein the memory, the scheduler, the consumer modules, and the producer module are formed within a single integrated circuit [e.g., “The microprocessor may be of the Intel family of microprocessors, including the 386 or 486 microprocessors, or some other microprocessor such as one of Motorola's family of microprocessors (the 68000, 68020 or the 88030 microprocessors) or one of the RISC microprocessors manufactured by IBM, Hewlett Packard, Sun, Intel, Motorola and others. … The RAM 134 is the main memory into which the operating system and application programs are loaded” in col. 11, lines 14-29, fig. 8 of Cohen].  
As to claim 5, the combination teaches at least one transaction aggregation module controllably coupled to at least one of the scheduler [e.g., FIRST STAGE FILTERING, EMS API LAYER 32 in fig. 3 of Cohen].
As to claim 9, the combination teaches wherein the scheduler is coupled to the consumer modules [e.g., CONSUMER QUEUE 70a, 70n, CONSUMER 26a, 26n in fig. 6 of Cohen].  
As to claim 14, the combination teaches wherein one of the consumer modules are configured to send, and the scheduler is configured to receive, a DEC indicating that the consumer module has processed a second type data set derived from the first type data sets in the memory [e.g., “Once sent, the count (qcount) associated with the queue element (in the active queue) is decremented. This is step 96, When that count reaches zero, all interested consumers have been notified and the queue element is deleted from the active queue as indicated at step 98” in col. 10, lines 22-27 of Cohen; “In another embodiment, the counter value may be set to the number of target consumers, e.g., 3 in the embodiment shown in FIG. 3B. The counter may decrement by one each time the message is consumed by one target consumer. The pointer will not be updated to the next message until the counter value reaches 0” in col. 4, lines 3-8, “The target consumer with the highest priority, e.g., the target consumer 3, may read the message first, and send out a "read done" confirmation after a successful read operation. The message parser 410 may receive the "read done" confirmation at 505” in col. 4, lines 33-37 of Gandhe et al].  
As to claim 15, the combination teaches wherein sending a PEND message is performed by asserting a PEND signal and sending a DEC message is performed by asserting DEC signal one of the consumer modules are configured to send, and the scheduler is configured to receive, a DEC indicating that the consumer module has processed a second type data set derived from the first type data sets in the memory [e.g., “When an event is sent to EMS 22, it is immediately enqueued on the input queue 74, and the RPC routine returns. This is step 82 in FIG. 7. The input queue process element routine of the queue mechanism, which is running in a separate DCE thread, is then signaled at step 84. This indicates that the input queue 74 is not empty” in col. 9, lines 50-55, “Once sent, the count (qcount) associated with the queue element (in the active queue) is decremented. This is step 96, When that count reaches zero, all interested consumers have been notified and the queue element is deleted from the active queue as indicated at step 98” in col. 10, lines 22-27 of Cohen; “In another embodiment, the counter value may be set to the number of target consumers, e.g., 3 in the embodiment shown in FIG. 3B. The counter may decrement by one each time the message is consumed by one target consumer. The pointer will not be updated to the next message until the counter value reaches 0” in col. 4, lines 3-8, “The target consumer with the highest priority, e.g., the target consumer 3, may read the message first, and send out a "read done" confirmation after a successful read operation. The message parser 410 may receive the "read done" confirmation at 505” in col. 4, lines 33-37 of Gandhe et al].  
As to claim 16, the combination teaches determining that a predefined number of tasks have been performed on a first group of m first type data sets by one or more of the consumer modules; and delaying removal of the first group of m first type data sets in the memory until the predefined number of tasks have been completed [e.g., “Referring now to FIG. 7, a queue management routine is now described in detail. The routine begins at step 80 by setting up a consumer queue 70 for each registered event consumer. When an event is sent to EMS 22, it is immediately enqueued on the input queue 74, and the RPC routine returns. This is step 82 in FIG. 7. The input queue process element routine of the queue mechanism, which is running in a separate DCE thread, is then signaled at step 84” in col. 9, lines 47-54, “At step 90 (after the consumer queues 70 of the interested consumers have been updated to receive pointers), the queue element for the event (with the incremented count equal to the number of event consumers interested in the event) is then enqueued onto the active queue to wait for all the consumers to receive the event” in col. 9, line 62-col. 10, line 1 of Cohen, “Once sent, the count (qcount) associated with the queue element (in the active queue) is decremented. This is step 96, When that count reaches zero, all interested consumers have been notified and the queue element is deleted from the active queue as indicated at step 98” in col. 10, lines 22-27 of Cohen; “The message parser may have a counter which counts the number of consumers that have consumed the message, and keep the message in the queue until all target consumers have consumed the message” in col. 4, lines 3-8 of Gandhe et al].  
As to claim 17, the combination teaches wherein the scheduler includes a transaction logic module configured to detect that the predefined number of tasks have been completed; and wherein the transaction logic module is configured to perform the detect action by receiving a task done message from the one or more consumer modules each time a task has been performed on the first group of m first type data sets [e.g., “When an event is sent to EMS 22, it is immediately enqueued on the input queue 74, and the RPC routine returns. This is step 82 in FIG. 7. The input queue process element routine of the queue mechanism, which is running in a separate DCE thread, is then signaled at step 84. This indicates that the input queue 74 is not empty” in col. 9, lines 50-55, “Once sent, the count (qcount) associated with the queue element (in the active queue) is decremented. This is step 96, When that count reaches zero, all interested consumers have been notified and the queue element is deleted from the active queue as indicated at step 98” in col. 10, lines 22-27 of Cohen; “In another embodiment, the counter value may be set to the number of target consumers, e.g., 3 in the embodiment shown in FIG. 3B. The counter may decrement by one each time the message is consumed by one target consumer. The pointer will not be updated to the next message until the counter value reaches 0” in col. 4, lines 3-8, “The target consumer with the highest priority, e.g., the target consumer 3, may read the message first, and send out a "read done" confirmation after a successful read operation. The message parser 410 may receive the "read done" confirmation at 505” in col. 4, lines 33-37 of Gandhe et al].  
As to claim 18, the combination teaches wherein delaying removal of the first m first type data sets is performed by delaying sending a task start message to the producer module until the predefined number of tasks have been performed on the first group of m first type data sets; and wherein the producer module is configured to remove or modify the m first data sets after receiving the task start message [e.g., “Referring now to FIG. 7, a queue management routine is now described in detail. The routine begins at step 80 by setting up a consumer queue 70 for each registered event consumer. When an event is sent to EMS 22, it is immediately enqueued on the input queue 74, and the RPC routine returns. This is step 82 in FIG. 7. The input queue process element routine of the queue mechanism, which is running in a separate DCE thread, is then signaled at step 84” in col. 9, lines 47-54, “At step 90 (after the consumer queues 70 of the interested consumers have been updated to receive pointers), the queue element for the event (with the incremented count equal to the number of event consumers interested in the event) is then enqueued onto the active queue to wait for all the consumers to receive the event” in col. 9, line 62-col. 10, line 1 of Cohen, “Once sent, the count (qcount) associated with the queue element (in the active queue) is decremented. This is step 96, When that count reaches zero, all interested consumers have been notified and the queue element is deleted from the active queue as indicated at step 98” in col. 10, lines 22-27 of Cohen; “The message parser may have a counter which counts the number of consumers that have consumed the message, and keep the message in the queue until all target consumers have consumed the message” in col. 4, lines 3-8 of Gandhe et al].  
Claims 3, 7, 8, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Gandhe et al as applied to claims 1 and 2 above, and further in view of Nelson et al [US 2002/0085007 A1].
	As to claim 3, the combination of Cohen and Gandhe et al does not teach, however Nelson et al teach a plurality of cameras coupled to provide image data to the plurality of data processing modules [e.g., “Other methods for head tracking are also possible and contemplated (e.g., infrared sensors, electromagnetic sensors, capacitive sensors, video cameras, sonic and ultrasonic detectors, clothing based sensors, video tracking devices, conductive ink, strain gauges, force-feedback detectors, fiber optic sensors, pneumatic sensors, magnetic tracking devices, and mechanical switches)” in paragraph 0181 of Nelson et al].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Nelson et al’s teaching above the data processing system including the multiple cameras in order to increase functionalities for the data processing system of the combination.
As to claim 7, the combination of Cohen and Gandhe et al does not teach, however Nelson et al teach one or more bandwidth control modules controllably coupled to one or more of the plurality of schedule modules [e.g., “In embodiments of graphics system 112 that comprise two or more rendering units 150A-D, control unit 140 may also divide the stream of data received from computer system 80 into a corresponding number of parallel streams that are routed to the individual rendering units 150A-D. The graphics data may be received from computer system 80 in a compressed form.  This may advantageously reduce the bandwidth requirements between computer system 80 and graphics system 112.  In one embodiment, control unit 140 may be configured to split and route the data stream to rendering units 150A-D in compressed form” in paragraph 0075].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Nelson et al’s teaching above in order to increase functionality and/or speed for the data processing of the combination.
As to claim 8, the combination of Cohen and Gandhe et al does not teach, however Nelson et al teach wherein the consumer modules comprises a plurality of hardware accelerators [e.g., “Graphics processor 90 may be any suitable type of high performance processor (e.g., specialized graphics processors or calculation units, multimedia processors, DSPs, or general purpose processors).  In one embodiment, graphics processor 90 may comprise one or more rendering units 150A-D” in paragraph 0073].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Nelson et al’s teaching above including a plurality of hardware accelerators in order to increase applicability for the consumer modules of the combination.
As to claim 10, the combination of Cohen and Gandhe et al does not teach, however Nelson et al teach a crossbar switch coupled to the scheduler [e.g., “In one embodiment, schedule unit 154 may be implemented as a crossbar switch” in paragraph 0089, “Other features of sample-to-pixel calculation units 170A-D may include programmable video timing generators, programmable pixel clock synthesizers, cursor generators, and crossbar functions” in paragraph 0097].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Nelson et al’s teaching above in order to increase feasibility and/or functionality for connecting data paths of the combination.
As to claim 12, the combination of Cohen/Gandhe et al/Nelson et al teaches a plurality of producer direct memory access (DMA) schedulers coupled to the crossbar switch; and a DMA engine coupled to the plurality of producer DMA schedulers [e.g., “The memory management chip 135 is connected to the system bus 131 and controls direct memory access operations including, passing data between the RAM 134 and hard disk drive 138 and floppy disk drive 137” in col. 11, lines 29-32 of Cohen; “Alternately, graphics system 112 may access the memory subsystem 106 according to a direct memory access (DMA) protocol or through intelligent bus mastering” in paragraph 0068, figs. 3, 28 of Nelson et al].
As to claim 13, the combination of Cohen/Gandhe et al/Nelson et al teaches a plurality of consumer direct memory access (DMA) schedulers coupled to the crossbar switch; and a DMA engine coupled to the plurality of consumer DMA schedulers [e.g., [e.g., “The memory management chip 135 is connected to the system bus 131 and controls direct memory access operations including, passing data between the RAM 134 and hard disk drive 138 and floppy disk drive 137” in col. 11, lines 29-32 of Cohen; “Alternately, graphics system 112 may access the memory subsystem 106 according to a direct memory access (DMA) protocol or through intelligent bus mastering” in paragraph 0068, figs. 3, 28 of Nelson et al].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Gandhe et al, and Nelson et al as applied to claim 3 above, and further in view of Ishigooka et al [US 2019/0118745 A1].
As to claim 4, the combination of Cohen/Gandhe et al/Nelson et al does not explicitly teach, however Ishigooka et al teach the data processing system being mounted within a vehicle and coupled to a control system of the vehicle [e.g., “This vehicle control device comprises a storage device that stores various programs for controlling a vehicle, and a plurality of computation devices that include a first computation device and a second computation device, and that read a program from the storage device and execute the same” in Abstract]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Ishigooka et al’s teaching above including the data processing system mounted within a vehicle and coupled to a control system of the vehicle in order to increase applicability for the data processing system of the combination.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Gandhe et al as applied to claim 1 above, and further in view of Ishigooka et al [US 2019/0118745 A1].
As to claim 6, the combination of Cohen and Gandhe et al does not explicitly teach, however Ishigooka et al teach a plurality of watchdog timer circuits coupled to of the plurality of schedule modules [e.g., SLOT START TIME 1312, SLOT END TIME 1313 in fig. 2]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Ishigooka et al’s teaching above including the watchdog timer circuits for scheduling a first type tasks in order to increase applicability for scheduling a first type data sets in the data processing system of the combination.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen, Gandhe et al, and Nelson et al as applied to claim 10 above, and further in view of Szczepanck et al [US 6,690,668 B1].
	As to claim 11, though the combination of Cohen/Gandhe et al/Nelson et al teaches the crossbar switch [e.g., “Sample memories 160A-160N may comprise any of a number of different types of memories (e.g., SDRAMs, SRAMs, RDRAMs, 3DRAMs, or next-generation 3DRAMs) in varying sizes.  In one embodiment, each schedule unit 154 is coupled to four banks of sample memories, wherein each bank comprises four 3DRAM-64 memories” in paragraph 0092 of Nelson et al], the combination does not explicitly teach, however Szczepanck et al further teach a set of memory mapped registers (MMRs) coupled to the crossbar switch [e.g., “The enabling of this extended port awareness function in switches 20, as well as the configuration of switches 20 to operate in combination with crossbar-matrix switch 100 in crossbar switch system 410 such as shown in FIG. 12, is effected upon reset or power-up by the loading of configuration information into control registers within switches 20.  As described above, local packet switching memory 45 in switches 20 (FIG. 4a) include memory-mapped registers therein, which may be loaded with configuration information from management CPU 29 via port DIO and interface 56, or from an external EEPROM via interface 54.  This configuration operation will thus enable switches 20 to function as desired in switch system 410, according to this description” in col. 23, lines 51-64.].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Szczepanck et al’s teaching above including the MMRs in order to increase feasibility and/or controllability for the crossbar switch of the combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/16/2022